Title: Abigail Adams to John Quincy Adams, 21 April 1798
From: Adams, Abigail
To: Adams, John Quincy


        
          my dear son
          Philadelphia April 21 1798
        
        It was with a mixture of pleasure and pain that I read your Letter of December 25th from Berlin No 32— it gave me pleasure to see your Hand writing addrest to me, after a painfull interval of three months Some of your communications were attended with circumstances which gave me pain, and anxiety, for my dear Louissa, whose situation under the circumstances you describe; must have been peculiarly distressing to both, her, and you. Nurterd as she ever was, under the tender care and Fostering wing of the tenderest of Parents; unaccustomed to fatigue, and inconveniencies of travelling, either by Land or sea, she has had them all to encounter, in a situation less able to bear them, than usual. happy for you both that they did not prove fatal to her. you must have had your share of sufferings new terrors, and allarms, for new and dear Connections, “even where you had garnerd up your Heart.” all your sensibility must have been awakend by a species of anxiety and distress, before unknown to you, and as woes are seldom solitary, The dangerous sickness of your Brother must have enhanced your affliction; I have enterd fully into your domestic distresses, and gratefully acknowledge the kind Providence which has carried you safely through them.—
        I wrote you largly by mr Thornton who saild from hence, in the British packet, or rather from N york; the Letters were addrest to the care of mr King. I have not omitted a month since October last, and have frequently written more than once. By this opportunity to Bremin, I send you a duplicate of the dispatches from our Envoys, and instructions to them, together with some News papers. By the latter you will see that our Countrymen are seriously allarm’d and are vigorously exerting themselves to put our Country in a proper State of defence. the effects of the communication which have been made in compliance with the request of the House of Rep’s, has made the blind to see and the Deaf to hear; it has been like an Electrical shock, as far as it has yet extended. The instructions which were communicated at the same time, were so candid so liberal, so

fully up to any thing which the Party themselves had ventured to a vow, that the words of Milton might justly be applied,
        
          Abash’d the Devil stood,
          And saw virtue in her own shape, how lovely?
        
        It would be difficult for you at the distance you are; to conceive the change which has taken place in this city; the center of foreign influence, and Jacobinism the Real French Men, the unprincipled Jacobin, the emissaries of France remain unchanged, but real Americans who have been deceived, and betray’d by falshood, and deception; are the mass of the lower class of the people. they are uniting & united, and I would fain hope that the Hydra monster of Jacobinism is crushd never to rise with such mischevious effects again. those in Congress who dare not now act, fearing the voice of the people will cry out against them, whom they have deceived, are falling off, and going home. Giles, Nicholas, Clayton Clopton from Virgina, are gone & going. old Findly has written a Letter to his Friends in the Western County, which has by some means got into Peters paper; it is one continued tissue of Lies from begining to end. the journals of congress & senate are proofs that it is so, and the old wretch could not but know it. he will get enough of it before Congress rises— the subtle jesuit Gallatin will turn, and twist, twist & turn, but the Indignation of the House rises against him so strongly that he is quite placed in the back ground, and must quit the feild or take a less conspicuous station. After the arrival of the dispatches the President sent to both Houses of Congress the Letter of Jan’ry 8th (in which the envoys say, that they have not been received neither do they expect to be,) accompanied with a message to them. a day or two after arrived the whole Bugget which being in cypher took some days to decypher. after reading and considering them, the President sent an other message which you will find in the pamphlet I send you; that Message contains the result drawn from a view of the dispatches, but which at that time the President thought might risk the safety of our Envoys if made publick. he therefore withheld them. This Message was openly & publickly call’d a War speech, and the Jacobin Party did not fail to make the allarm general. they attempted first to stir up the Quakers in this city, but a timely address to them the morning of their meeting, by Peter, who is held in much estimation by them prevented them from petitioning against war. having faild here, there next step was to

excite meetings in more remote parts of the Union; and to procure them in the Presidents own state accordingly through the influence of Gen’ll Heath a meeting was held in Roxbury, then in Milton Dochester Cambridge and Abington. but before any were received here, except those from Roxbury, the House calld for the dispatches, and instructions which being communicated, produced the effect I have described and now addresses are comeing in from all quarters expressive of the intire satisfaction of the addressors in the conduct of the executive and of their determination to support him, and to adhere to their Government. some you will find in the papers I send you, others are not yet made publick. N york & Baltimore are following this city & state. York Town Presented one yesterday, and the one inclosed was presented to day. I send it you to prove the change wrought—
        
          [“]They seem already to have quench’d seditions Brand
          And zeal that burnt it, only warms the land
          The jealous Sect’s that durst not trust their cause
          So far from their own Will, as to the laws.
          Him for their umpire and their synod take
          And their appeal alone to Ceasar make”
        
        I heard last week from mr Johnston’s and Family. they were well. I mournd with you, and with all good people the loss of Your much esteemed Friend Dr Clark of Boston of whose sudden death I gave you an account in my last Letter
        To my dear Thomas I will write by the May packet. I am sorry he is so great a sufferer by his mother but the Rheumatism is an hereditary Gift I fear.
        I wrote to mrs Adams in answer to her kind & joint Letter. I hope she has received it. I wrote to you and to Thomas whilst I was at East Chester, about the 6 or 7th of November— your sister also wrote to you at the same time— that your Father does not write you often, you can easily devine the cause— with Love to Mrs Adams and Thomas, I am my Dear son affectionatly / your Mother
        
          A Adams
        
      